Citation Nr: 9904543	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-41 778	)	DATE
		


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.  

2.  Entitlement to a compensable evaluation for headaches.  

3.  Entitlement to a compensable evaluation for bilateral 
Dupuytren's contracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from May 1985 to December 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for chondromalacia of the right knee, headaches, 
and Dupuytren's contracture, bilateral, and assigned 
noncompensable evaluations for each of these disabilities 
effective December 2, 1994.  The RO also granted entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities, effective 
December 2, 1994.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  

2.  The appellant's right knee disorder is manifested by 
subjective complaints of pain, full range of motion, no 
lateral instability, no subluxation, and X-ray findings were 
normal.  

3.  At the VA medical examination in September 1995, the 
veteran reported having headaches twice a week that resolved 
with medication.  The diagnosis was that the veteran's 
headaches were probably tension headaches.  

4.  The veteran's bilateral Dupuytren's contracture is 
manifested by minimal thickening of the tendon between the 
2nd and 3rd metacarpal in the right hand and between the 4th 
and 5th metacarpal in the left hand.  The diagnosis was early 
Dupuytren's contracture of both hands.  

5.  The veteran testified that his hands became painful and 
stiff after prolonged use.
CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent disability 
evaluation for chondromalacia of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Codes 5099-5257 (1998).  

2.  The schedular criteria for a compensable evaluation for 
headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.124a Diagnostic Codes 8199-8100 (1998).  

3.  The schedular criteria for a 10 percent disability 
evaluation for Dupuytren's contracture of the right hand is 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Diagnostic Codes 8599-8516 (1998).  

4.  The schedular criteria for a 10 percent disability 
evaluation for Dupuytren's contracture of the left hand is 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Diagnostic Codes 8599-8516 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a rating 
for several disabilities.  As the claim for service 
connection was well-grounded, the Board concedes that the 
appeal of the initial assignment of a rating for service-
connected chondromalacia of the right knee, headaches, and 
bilateral Dupuytren's contracture is well-grounded.  
Furthermore, the veteran has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Service medical records show that the veteran underwent an 
arthroscopic procedure on his right knee in service in 
September 1993.  The operative diagnosis was Grade IV 
chondromalacia of the right lateral tibial plateau.  An entry 
in May 1994 shows complaints of continued pain.  In September 
1994 the veteran had complaints of pain with prolonged 
standing and prolonged walking, denied giving way and there 
were no complaints of pain on squatting.  He reported one 
episode of locking that occurred in May 1994.  An MRI was 
reported as negative and the assessment was "P-F syndrome".  
In November 1994, it was noted that the doctor providing the 
second opinion "agrees surgery fruitless" and that the 
veteran was going to seek a third opinion from a civilian 
physician.  In the assessment and plan, it was noted that for 
his complaints of knee pain, nothing at that time was to be 
done and the veteran was to see a civilian physician for 
third opinion.   

In October 1994, it was noted that his headaches were not 
suggestive of migraine and that stress possibly was a 
component.  A CT scan was reported as normal.  Medication was 
prescribed.  It was noted in November 1994 that his headaches 
had improved with medication and he was to begin using 
prophylactic Verapamil.  The treatment records for the period 
prior to discharge from service, have no findings relative to 
the bilateral hand disorder.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in September 1995.  His main medical 
problem was described as intermittent locking of his right 
knee.  He reported that in service, he sought medical 
attention and had surgery performed on his right knee at 
Andrews Air Force Base in September 1993.  The veteran's 
second medical complaint involved recurrent headaches.  He 
related that he underwent a complete headache workup at 
Andrews Air Force Base; however, no specific diagnosis was 
made.  His third complaint was regarding a bilateral hand 
condition related to the tendons in his hands and diagnosed 
as Dupuytren's contractures.  

With regard to his right knee disorder, the veteran reported 
that since his discharge he has not had any further 
diagnostic tests, has had no further surgery or other 
treatment of his right knee.  He reported that approximately 
once a week his right knee is sore in the evening or when he 
is on his feet for a long time during the day. After 
application of some local heat, improvement is seen by the 
following morning.  At times, his right knee has "locked up."  
He denied redness or swelling.  He reported that he takes no 
specific medications for his knee problems.  The clinical 
findings relating to the right knee noted several scars from 
previous arthroscopic surgery.  The functional effects were 
"no knee joint stability or limitation of motion."  In 
addition, no pain on motion was noted.  The examiner observed 
that the veteran had a normal gait and there was no joint 
swelling or redness.  The diagnosis was chondromalacia of the 
right knee by history.

The veteran related that he experiences headaches 
approximately twice a week that are limited to the right side 
of his head.  He described these as beginning as a mild 
headache in the morning that gets progressively worse during 
the day.  By taking two Fiorinal tablets, he usually feels 
better by the next morning.  The diagnosis was headaches, 
probably tension headaches.

His only complaints related to his hands were that, on 
occasion, they felt tight and he sought relief by soaking 
them in warm water.  Clinical findings of his hands showed 
some thickening of the tendon between the 4th and 5th 
metacarpal on his left hand and between the 2nd and 3rd 
metacarpal on his right hand.  The examiner observed no 
limitation of motion of flexion of his fingers and no pain 
associated with palpation.  The diagnosis was early 
Dupuytren's contracture of both hands.  

The veteran disagreed with the noncompensable ratings 
assigned and noted that his disagreements were based mainly 
on C.F.R. 4.42, complete medical examination of injury cases 
and C.F.R. 4.70, inadequate examinations, and the fact that 
the regional office failed in its duty to assist by properly 
reviewing the military medical records submitted.  

In the veteran's substantive appeal received in August 1996, 
he contended that he still suffers severe pain and discomfort 
and loss of work from his service-incurred disabilities.  He 
complained of the inefficient C&P medical examination given 
him as inadequate and the failure of the adjudicator to even 
factually report what the examining physician did state.  The 
veteran complained that what he told the physician and what 
the physician wrote in the report differed.  The veteran 
stated that he had pain most of the time and the examiner did 
not check range of motion and did nothing to check the knee.  
The veteran contends that the service-connected condition 
warrants an increased rating due to weakened movement and 
functional loss due to pain on use.  He contends that the 
evidence of record shows that he experienced these problems 
in 1993, 1994, 1995 and in other Air Force reports and 
additional evidence in which he complained of pain and the 
knee locking up.  He further contends that the evaluation for 
his service-connected right knee condition should be 
increased because of the factors of pain, swelling and 
weakness.  

The veteran was afforded a personal hearing at the regional 
office in March 1997 as evidenced by a transcript of the 
hearing contained in the claims file.  The veteran described 
symptoms that he experienced with his right knee disorder.  
He claimed to have a fear of bending down or stooping because 
his knee would lock in the down position and then  he has to 
forcibly extend it back forward.  When that happens, the knee 
is extremely painful and hard to walk on for 2 or 3 days.  He 
related that surgery was performed in September 1993, after 
which he went through physical therapy and was pain-free and 
lock-free for approximately eight months.  He recalled that 
approximately in May 1994, he bent down in his office and the 
knee locked.  Physical therapy was started; however, after a 
week, he could no longer perform because of the pain.  He 
recalled that a stress test on the right knee showed it to be 
20 percent stronger than his left knee.  An MRI was 
inconclusive.  

He testified that since the VA examination, he has seen two 
separate orthopedic surgeons and they agree that if he 
continues to have a problem with his knee locking, then 
another arthroscopic procedure would have to be performed to 
find out what is going on in his knee.  He commented that he 
thought that the VA examination in September 1995 was 
incomplete or not thorough.  He acknowledged that the 
examiner checked the right knee to see if there was scarring 
and if it would move up and down.  He was not sure if the 
examiner did a test to check the stability of the knee and 
thought that one might have been done.  He remarked that even 
if the examiner had provided range of motion findings it 
would not have mattered because he has always had full range 
of motion at any given time, even after an incident of 
locking and pain.  He further stated that his X-rays were 
always normal.  He informed the hearing officer that he now 
takes a pain medication for his knee which has been 
prescribed by Dr. Wasylik.  He denied any swelling in his 
knee and stated that he did not have what he would call 
instability of the knee.  He testified that, after sitting or 
standing for a long period of time, his knee becomes very 
uncomfortable.  In addition, he is not allowed to perform any 
sports.  

The veteran testified that his headaches start behind the ear 
and when severe extend down around to the front area.  
However, he has also more recently had headaches that were 
dead center in the middle of his head.  He seeks relief with 
medication called Fiorinal.  He recalled that the longest 
headache lasted from 12 o'clock until 10 o'clock or so at 
night.  Besides taking medication, he tries to relax by 
laying down where it is quiet and that seems to help.  He 
stated that there has only been one occasion where after 
taking the medication he had to physically lay down and put a 
cold rag over the top of his head.  Whenever he feels a 
headache starting, he will take a Fiorinal.  He was not aware 
that there was any pattern to them and described them as 
being random.  He denied having any visual disturbances when 
he has the headaches and denied any nausea or vomiting.  

With regard to the bilateral Dupuytren's contractures, the 
veteran testified that it causes discomfort and that they 
have started to be a little more defined in that he is now 
able to see them.  He also testified that his hands will get 
stiff and sometimes hurt after prolonged use.  He indicated 
that if he is holding on to something for a while, he may 
have to stop and wait 5 or 10 minutes to let his hands relax 
a little bit to keep the strain off them.  He remarked that 
the pain radiates into the hand.  The veteran, through his 
representative, commented that the pain in his hands from use 
over a period of time affects his employment on the job.  

Evidence reviewed also included an evaluation report from 
Michael A. Wasylik, M.D., dated September 13, 1996.  This 
report indicated that the veteran's chief complaint was of 
the right knee locking.  He provided a history of sustaining 
an injury to his right knee in September 1992 while playing 
basketball.  His symptoms since then have been pain and 
locking of the knee.  Several doctors had recommended 
arthroscopy and he sought another evaluation.  The report 
indicated that X-rays of the knee taken in the office were 
normal.  Physical examination findings noted that the veteran 
presented with medial joint line pain and mild AP 
instability.  The clinical impression was rule out meniscal 
tear.  Dr. Wasylik agreed that the veteran needed arthroscopy 
of his knee but it was up to the veteran as to whether he was 
willing to have it done.  

A report from James D. Murphy, M.D., was also submitted, 
dated in May 1996 with the results of an office examination.  
The veteran's chief complaint was noted as having trouble 
with his right knee.  The history of the knee disorder was 
that the veteran injured his knee while playing basketball in 
1992.  In September 1993, he had an arthroscopic procedure 
and he was told that he did not have a torn meniscus but had 
Grade IV chondromalacia of the right knee.  After eight 
months with no difficulty, the locking recurred.  He saw an 
orthopedic surgeon in July 1994 and after an MRI showed a 
torn meniscus in the knee, it was recommended that 
arthroscopy of the knee be performed again.  He was 
discharged from the military, however, and no surgery was 
performed.  Dr. Murphy reviewed reports of studies of the 
right knee that the veteran had brought for his evaluation.  
He reported that the operative report of arthroscopy of the 
right knee performed in September 1993 showed that the 
examination of the knee under anesthesia was normal.  The 
knee was arthroscoped and the patellofemoral joint and 
gutters were free of pathology.  The medial joint showed an 
intact medial meniscus to visualization and probing.  There 
were no obvious tears in the meniscus.  The anterior horn was 
described as normal after careful inspection.  

The examination findings were reported as:  

Physical examination on (the veteran) 
shows that he has no measurable 
quadriceps atrophy.  There is no effusion 
or evidence of inflammation in the joint 
and neurologic and circulatory status of 
the right lower extremity is normal.  The 
medial and lateral joint lines are free 
of pain on palpation.  No masses are 
noted in the popliteal fossa.  His right 
knee has full range of motion.  The 
Lachman's test is negative.  The medial 
and lateral collateral ligaments are 
stable.  

The examiner's impression was knee pain, probably internal 
derangement with a history of chondromalacia of the lateral 
tibial plateau with debridement in September 1993 by 
arthroscopic technique.  

An entry dated May 24, 1996, discussed the X-rays from 
May 10, 1996, and noted that a skyline view of the patella 
was normal.  A second skyline in a different degree of 
flexion was also normal.  A tunnel view of the knee showed no 
evidence of bony abnormality and a standard AP and lateral 
X-ray of the right knee showed no abnormality.  The 
impression was probable chondromalacia of the lateral tibial 
plateau based on the medical records provided.  

Dr. Murphy recommended that the veteran go about his usual 
activities.  If his knee continued to give him difficulty, an 
arthroscopic examination should be carried out.  Dr. Murphy 
thought that the veteran's problem was from the 
chondromalacia or mild arthritis and not from a cartilage 
tear and noted that he had explained that to the veteran.  
Dr. Murphy further stated that the physical examination did 
not give any indication of meniscal tear.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998). 

The Board has considered the veteran's contention that his 
recent examination by the Veteran's Administration was 
inadequate.  We are of the view, however, that findings set 
out in the report of that examination, along with the other 
medical data that are of record, are of sufficient detail for 
us to resolve the issues raised by this appeal. 

I.  Chondromalacia of the right knee

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees. A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees. A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1998).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).

Based on the foregoing evidence, the veteran's right knee 
disorder is primarily manifested by pain.  The Board finds 
that the pain is productive of "slight" impairment and 
warrants a 10 percent disability rating.  The medical 
evidence, as set forth above, shows the veteran has 
chondromalacia of the right knee with no manifestations of 
effusion or inflammation, no limitation of motion, a negative 
Lachman's test, no instability of medial and lateral 
collateral ligaments and normal findings on X-ray 
examination.  However, the veteran has subjective complaints 
of right knee pain and has been more recently been prescribed 
medication for the pain.  In considering the various 
examinations, while Dr. Wasylik found medial joint line pain 
and mild AP instability, Dr. Murphy found the medial and 
lateral joint lines free of pain on palpation and the medial 
and lateral collateral ligaments were stable.  However, Dr. 
Murphy's impression was knee pain and probably internal 
derangement.  Further, both private doctors noted that no 
abnormality was shown by X-ray.  The evidence shows the 
veteran, at the examinations in September 1995 and May 1996 
to have had full range of motion of the knee and no swelling 
or effusion.  Though it had been noted on previous occasions 
that the veteran had been, and could be expected to continue, 
experiencing pain in the right knee, it would appear, in view 
of the clinical findings before discharge from service and 
recent examinations, that any such pain has a minimal 
functional effect and is, therefore, adequately accounted for 
by the 10 percent evaluation granted by this decision.  
Because the medical evidence does not reveal impairment (to 
include recurrent subluxation or lateral instability) that 
can be characterized as "moderate" or worse, an evaluation 
greater than 10 percent cannot be granted under Diagnostic 
code 5257.  Given these facts, the Board is of the opinion 
that the functional loss experienced by the veteran is 
productive of no more than mild impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 10 percent.  Accordingly, a 10 
percent evaluation accurately reflects the disability picture 
associated with the veteran's right knee disability.  The 
benefit of the doubt rule was applied in assigning the 10 
percent rating as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).  The 
Board has considered the evidence noting that the veteran is 
appealing the original assignment of a disability rating; 
however, there is no basis for a higher rating during any of 
the appeal period.  See Fenderson v. West, No. 96-947 (U. S. 
Vet. App. Jan. 20, 1999).

 Headaches

The veteran's headache condition is rated by analogy to 
migraine headaches.  A noncompensable evaluation is warranted 
for migraine with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  A 10 percent 
evaluation is warranted for migraine with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

To establish entitlement to an increased disability 
evaluation, symptoms analogous to characteristic prostrating 
migraine attacks occurring on an average once a month over 
the last several months must be shown.  

The appellant reported during the VA examination in September 
1995 that he had recurrent headaches approximately twice a 
week usually on the right side of his head with some 
occurring in the middle of his head.  He obtained relief 
mainly with medication or laying down in a quiet spot.  The 
diagnosis was tension headaches. Based on the foregoing 
medical evidence, we conclude that the current noncompensable 
evaluation is appropriate for symptomatology related to the 
veteran's headaches.  While the evidence indicates that the 
veteran experiences headaches, symptoms analogous to 
characteristic prostrating migraine attacks occurring on an 
average once a month over the last several months have not 
been shown.  The manifestations exhibited by the veteran as 
presented in the evidence submitted in support of his request 
are appropriately evaluated with a compensable rating.  We 
also find that the provisions of 38 C.F.R. § 4.7 are not 
applicable.  Accordingly, a compensable rating is not 
warranted at this time.  

The Board is aware that the veteran is appealing the original 
assignment of a disability rating; however, there is no basis 
for a higher rating during any of the appeal period.  See 
Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999).

Bilateral Dupuytren's contracture

Dupuytren's contracture is considered under the criteria of 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  A 60 
percent rating is warranted for complete paralysis of the 
major arm and a 50 percent rating is warranted for complete 
paralysis of the minor arm with the "griffin claw" deformity 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of the wrist weakened.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis of the ulnar nerve.  A 40 percent for the major arm 
and a 30 percent for the minor arm is warranted for 
incomplete severe paralysis.  For moderate incomplete 
paralysis, a 30 rating is warranted for the major arm and a 
20 rating is warranted for the minor arm.  Where the 
paralysis is mild, a 10 percent rating is warranted for 
either arm.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

The veteran is right handed as reported by him in the report 
of medical history at the time of the enlistment examination 
in April 1985.  

The Board has considered the testimony of the appellant at 
his hearing regarding pain he experiences after prolonged use 
of his hands and notes that he is competent to describe the 
pain and stiffness he feels as a result of his disability.  
The clinical findings showed only minimal thickening of the 
tendon between the 4th and 5th metacarpal on his left hand and 
the 2nd and 3rd metacarpal on his right hand.  There was no 
limitation of motion on flexion of his fingers and no pain 
associated with palpation.  However, based on the veteran's 
testimony that he suffers functional loss of his hands due to 
pain on use, the Board finds that the impairment due to 
bilateral Dupuytren's contracture more nearly approximates 
mild incomplete paralysis for each hand.  As the objective 
findings are minimal and the veteran's complaints of 
functional loss relate to periods of prolonged use of his 
hands, the Board concludes that a 10 percent disability 
rating for each hand adequately compensates the veteran for 
any increased level of functional loss due to pain.  

The Board is aware that the veteran is appealing the original 
assignment of a disability rating; however, there is no basis 
for a higher rating during any of the appeal period.  See 
Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999).


ORDER

A 10 percent evaluation for chondromalacia of the right knee 
is granted, subject to regulatory criteria applicable to 
payment of monetary awards.   

A compensable evaluation for headaches is denied.  

A 10 percent evaluation for Dupuytren's contracture of the 
right hand is granted, subject to regulatory criteria 
applicable to payment of monetary awards.

A 10 percent evaluation for Dupuytren's contracture of the 
left hand is granted, subject to regulatory criteria 
applicable to payment of monetary awards.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

